Citation Nr: 0845032	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  06-10 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a left foot 
neuroma.

2.  Entitlement to service connection for a low back 
herniated nucleus pulposus.  

3.  Entitlement to an increased rating for right knee medial 
meniscectomy with chondromalacia, currently rated as 20 
percent disabling.   


REPRESENTATION

Veteran represented by:	Elie Halpern, Attorney at Law


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The veteran had active military service from August 1984 to 
October 1990.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2005 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas that denied the benefits sought on appeal.  (The 
veteran subsequently relocated to the jurisdiction of the RO 
in Seattle, Washington.)

The Board notes that the issue of entitlement to service 
connection for post-traumatic stress disorder (PTSD) was 
originally developed for appellate review; however, service 
connection for PTSD was ultimately granted by the RO in a 
July 2008 rating action.  Therefore, this issue is not before 
the Board.  


REMAND

A preliminary review of the veteran's claims file reveals 
that due to a hearing request, this matter is not ready for 
appellate disposition.  In November 2008, the Board received 
a letter from the veteran's attorney-representative in which 
the attorney-representative stated that the veteran desired 
either a hearing at the RO before a member of the Board or a 
video conference hearing.  Therefore, in light of the above, 
this case needs to be returned to the RO so that a Travel 
Board or a video conference hearing may be scheduled.   

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

The RO/AMC should clarify whether the 
veteran desires a hearing before the BVA 
at the RO or a video conference hearing, 
and then schedule the veteran for the 
type of hearing requested before a 
Veterans Law Judge at the next available 
opportunity

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




